 

Execution Version

 

SK L-43, LLC

November 21, 2016

 

Mr. Mark Bradley

Chief Executive Officer

Players Network, Inc.

1771 E. Flamingo Road, Suite 201-A

Las Vegas, NV 89119

 

RE:        Advances to Players Network, Inc.

 

Dear Mr. Bradley:

 

This letter agreement (this “Agreement”) is made and entered into this 21st day
of November, 2016 and shall be effective as of November 2, 2016 (the “Effective
Date”), by and between SK L-43, LLC, a Michigan limited liability company
(“Investor”), and Players Network, Inc., a Nevada corporation (“Players”),
regarding, among other things, loans to be made to Players by Investor of up to
Nine Hundred Twenty Five Thousand and No/100 Dollars ($925,000.00). The parties
intending that the terms hereof be fully binding and enforceable, agree as
follows:

 

1.        Advances.

 

A.       Timing of Advances. Investor shall have the right, but not the
obligation, to advance to Players up to a total of Nine Hundred Twenty Five
Thousand and No/100 Dollars ($925,000.00) in accordance with the following
schedule:

 

DATE  ADVANCE AMOUNT  November 2, 2016  $125,000.00  November 21, 2016 
$267,000.00  November 30, 2016  $267,000.00  December 15, 2016  $266,000.00 
TOTAL  $925,000.00 

 

B.       Terms of Advances. Amounts specified in the foregoing schedule (each an
“Advance” and collectively, the “Advances”) shall be made at the option of the
Investor. Advances shall be unsecured and bear interest at five percent (5%)
simple interest per annum on the basis of 360 day year. Interest shall be due
and payable by no later than December 31 of each year, commencing with December
31, 2017. Each Advance shall be treated as a separate loan. Each such loan shall
mature and all unpaid principal and accrued interest shall be due in full two
(2) years following the date of the applicable Advance. Each Advance shall be
evidenced by a separate promissory note in the form attached hereto as Exhibit
A. If Investor does not make a particular Advance on the date specified above,
Players shall provide Investor with written notice and Investor shall have
thirty (30) days from receipt of such notice within which to make such Advance.
If Investor has not made such Advance by the close of such thirty (30) day
period, Investor shall have permanently lost the right to: (i) make such Advance
(and only such Advance); and (ii) receive the Warrants (as defined below)
specified in Section 2(A) below to the extent associated with such Advance.

 

C.       November 2, 2016 Advance. The parties acknowledge and agree that: (i)
Investor is the holder of that certain promissory note dated July 1, 2016 (with
a maturity date of December 16, 2016) in the principal amount of Twenty Five
Thousand ($25,000.00) executed by Players in favor of PNTV Investors, LLC (the
“Old Note”); (ii) in addition to the amounts evidenced by the Old Note, on
November 2, 2016, Investor advanced a total of One Hundred Thousand and No/100
Dollars ($100,000.00) to Players; and (iii) the parties shall treat the amount
evidenced by the Old Note plus the amount advanced by Investor on November 2,
2016 as the initial Advance hereunder (the “Initial Advance”) with the total of
One Hundred Twenty Five Thousand and No/100 Dollars ($125,000.00) treated for
all purposes hereunder as if advanced to Players on November 2, 2016. In
connection with the execution hereof, the Old Note shall be cancelled and a new
promissory note evidencing the Initial Advance shall be executed effective as of
November 2, 2016. Accrued and unpaid interest on the Old Note shall be due and
payable upon execution hereof.

 

   

  

 

Mr. Mark Bradley EXECUTION VERSION Chief Executive Officer   Players Network,
Inc.   November 21, 2016   Page 2  

 

D.       Additional Advances.

 

i. Timing and Amount. In addition to the Advances listed in Section 1(A) above,
Investor shall have the right to advance up to an additional Three Million and
No/100 Dollars ($3,000,000) (the “Additional Advances”) on or before the date
specified in the following schedule, but in all events no earlier than February
15, 2017:

 

DATE  ADVANCE AMOUNT  April 1, 2017  $1,500,000.00  May 1, 2017  $1,500,000.00 
TOTAL   $3,000,000.00 

 

ii. Terms of Additional Advances. Amounts specified in the foregoing schedule
(each an “Additional Advance” and collectively, the “Additional Advances”) shall
be made at the option of the Investor. Advances shall be unsecured and bear
interest at five percent (5%) simple interest per annum on the basis of 360 day
year. Interest shall be due and payable by no later than December 31 of each
year, commencing with December 31, 2017. Each Additional Advance shall be
treated as a separate loan. Each such loan shall mature and all unpaid principal
and accrued interest shall be due in full two (2) years following the date of
the applicable Additional Advance. Each Additional Advance shall be evidenced by
a separate promissory note in the form attached hereto as Exhibit A. If Investor
does not make a particular Additional Advance on the date specified above,
Players shall provide Investor with written notice and Investor shall have
thirty (30) days from receipt of such notice within which to make such
Additional Advance. If Investor has not made such Additional Advance by the
close of such thirty (30) day period, Investor shall have permanently lost the
right to: (i) make such Additional Advance (and only such Additional Advance);
and (ii) receive the Warrants (as defined below) specified in Section 2(B) below
to the extent associated with such Additional Advance.

 

2.        Warrants.

 

A.       Issuance for Advances. As additional consideration for each Advance
made by Investor, Players shall issue Investor warrants (each, an “Initial
Warrant” and collectively, the “Initial Warrants”) to acquire shares Common
Stock in the amount specified next to the amount of the Advance on Exhibit B-1
to this Agreement (reflected as A Warrants, B Warrants and C Warrants). Each
Initial Warrant shall have the exercise price specified next to the applicable
Initial Warrant on Exhibit B-1. The Initial Warrants shall vest and become
exercisable four (4) months following the date of issuance thereof (the “Vesting
Date”) and shall remain exercisable for two (2) years following the Vesting Date
(the “Exercise Period”). For the avoidance of doubt and notwithstanding anything
to the contrary contained herein: (i) if Investor elects not to make an Advance
pursuant to the schedule specified above (and after expiration of the notice and
cure period specified in Section 1(B) above), then no Initial Warrants shall be
issued in respect of such Advance; and (ii) the election by Investor not to make
a particular Advance shall have no impact whatsoever on the rights of Investor
to make future Advances (if any) or receive Initial Warrants in connection with
such future Advances. No later than ten (10) days following the execution
hereof, Players shall issue Investor the Initial Warrants in respect of the
Initial Advance. The form of Initial Warrant is attached hereto as Exhibit C.
For the purposes of this Agreement, the term “Common Stock” means: (i) the class
of stock designated as the common stock of Players at the Effective Date; or
(ii) any other class of stock resulting from successive changes or
reclassifications of such shares consisting solely of changes in par value, or
from no par value to par value, or from par value to no par value.

 

B.       Issuance for Additional Advances. As additional consideration for each
Additional Advance made by Investor, Players shall issue Investor additional
warrants (each, an “Additional Warrant” and collectively, the “Additional
Warrants” and together with the Initial Warrants, the “Warrants”) to acquire
Common Stock in the amount specified next to the amount of the Additional
Advance on Exhibit B-2 to this Agreement. Each Additional Warrant shall have an
exercise price (the “Additional Warrant Exercise Price”) equal to One Hundred
Twenty Five Percent (125%) of the average “Closing Price” (i.e., the final price
at which a share of Players’ Common Stock traded on the applicable trading day)
for Players’ Common Stock over the thirty (30) trading days immediately
preceding the date of the applicable Additional Advance (the “Pre-Advance
Closing Average”). Notwithstanding the foregoing, if during the ninety (90)
trading day period immediately following the date of the Additional Advance, the
average Closing Price for Players’ Common Stock is equal to or less than Eighty
Percent (80%) of the Pre-Advance Closing Average (the “Post-Advance Closing
Average”), then the Additional Warrant Exercise Price shall be equal to One
Hundred Twenty Five Percent (125%) of the Post-Advance Closing Average. The form
of Additional Warrant is attached as Exhibit D.

 

   

  

 

Mr. Mark Bradley EXECUTION VERSION Chief Executive Officer   Players Network,
Inc.   November 21, 2016   Page 3  

 

B.       Warrant Acceleration Right. Notwithstanding anything to the contrary
contained herein, if the Closing Price for Players’ stock on each of the thirty
(30) trading days preceding the Vesting Date of any Warrants issued hereunder
(the “Pre-Vesting Pricing Period”) is equal to or in excess of two hundred
percent (200%) over the strike price (i.e., three hundred percent (300%) of the
strike price or more) of such Warrant, then Players shall have the right, by
delivery of written notice (during the ten (10) Business Days immediately
following the close of the Vesting Period) to Investor (the “Warrant Notice”),
to reduce the length of the Exercise Period with respect to such Warrants to the
forty five (45) day period (or if later until the first Business Day following
such forty five (45) day period) following Investor’s receipt of such Warrant
Notice (the “Reduced Exercise Period”). If Investor elects not to exercise any
portion of such Warrants during such Reduced Exercise Period, any such
unexercised Warrants shall lapse and be of no further effect. For the avoidance
of doubt, if Players has the right to and elects not to provide or does not
timely provide the Warrant Notice to Investor, the Exercise Period of such
Warrants shall remain two (2) years. For purposes of this Agreement, the term
“Business Day” means any day other than Saturday or Sunday during which banks
are open for business in Southeast Michigan. The following examples illustrate
the provisions of this Section 2(B).

 

EXAMPLE 1: Assume that March 2, 2017 is the Vesting Date for Four Million One
Hundred Sixty-Six Thousand Six Hundred Sixty-Six (4,166,666) Warrants with an
exercise price of three cents ($0.03) per share. Assume further that on each day
during the Pre-Vesting Period, the Closing Price for the Players’ stock is
eleven cents per share ($0.11) per share (i.e., more than two hundred percent
(200%) over, or three hundred percent (300%) of the Warrant exercise price). In
that case, assuming Players provides Investor with a Warrant Notice on March 14,
2017 (i.e., during the ten (10) Business Days immediately following Vesting
Date), Investor would have until April 24 (i.e., the first Business Day
following the close of the Reduced Exercise Period) to exercise some or all of
those Warrants that vested on the Vesting Date. Assuming that Investor elected
not to exercise any of those Warrants during the Reduced Exercise Period, such
Warrants would lapse and would no longer be exercisable upon the close of the
Reduced Exercise Period.

 

EXAMPLE 2: Assume the same facts as in Example 1. Assume however, that the
Closing Price for the Players stock dips to eight cents ($0.08) per share on
three (3) days during the Pre-Vesting Pricing Period. In that case, since on
each day during the Pre-Vesting Pricing Period, the Closing Price for the
Players’ stock did not equal or exceed two hundred percent (200%) over the Three
Cents ($0.03) per share exercise price for the Warrants (i.e., such Closing
Price did not equal or exceed nine cents ($0.09) per share), Players would not
have the right to reduce the Exercise Period and the Exercise Period with
respect to such Warrants would remain two (2) years.

 

C.       Exercise of Warrants. Once vested and exercisable, Investor shall have
the right, from time to time during the Exercise Period or the Reduced Exercise
Period (as applicable), to exercise all or any portion of the Warrants and pay
the exercise price by any one or combination of the following means: (i) in
cash; (ii) in previously owned whole shares of Players stock (for which Investor
has good title, free and clear of all liens, claims and/or encumbrances of any
kind (each, a “Lien”)); (iii) by authorizing Players to retain whole shares,
which would otherwise be issuable upon exercise of the Warrants, having a fair
market value (at the average high and low trading prices on the date of
exercise) equal to the exercise price for such Warrants; and/or (iv) by applying
to the exercise price that portion of the principal and interest accrued and
unpaid in respect of one or more Advances equal to the exercise price for such
Warrants.

 

D.       Shares Issued on Warrant Exercise. All Common Stock to be issued upon
exercise of the Warrants shall be the subject to Rule 144 (17 CFR 230.144, “Rule
144”) and/or a valid registration statement filed with the Securities and
Exchange Commission (the “SEC”) to be declared effective by the SEC within sixty
(60) days of the issuance of the underlying Investor Shares (as defined below)
so that such Investor Shares will be salable in open market transactions by
Investor as soon as practicable after they are issued by Players.

 

   

  

 

Mr. Mark Bradley EXECUTION VERSION Chief Executive Officer   Players Network,
Inc.   November 21, 2016   Page 4  

 

3.       Representations and Warranties of Players. Players represents and
warrants to Investor effective as of the Effective Date and on each day during
which an Advance remains owing to Investor and on each day during which a
Warrant remains exercisable:

 

A.       Organization, Good Standing and Qualification. Players is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada. Each subsidiary of Players (each, a “Subsidiary” and
collectively, the “Subsidiaries”) is duly organized, validly existing and in
good standing under the laws of its applicable state of formation. Players and
each Subsidiary have all requisite corporate power and authority to own and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted. Players and each Subsidiary are duly qualified to
transact business and are in good standing in each jurisdiction in which
qualification is required.

 

B.       Capitalization. The authorized capital of Players is 1,200,000,000
shares. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by this Agreement or any other documents or instruments executed or
to be executed in connection herewith (collectively, the “Transaction
Documents”). Except as otherwise disclosed in the most recent SEC Form 10Q and
except as contemplated by the Transaction Documents, there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any individual or entity (each,
a “Person”) any right to subscribe for or acquire, any shares of Players’ Common
Stock, or contracts, commitments, understandings or arrangements by which
Players is or may become bound to issue additional shares of Common Stock or
securities convertible into or exercisable for shares of Common Stock. All of
the outstanding shares of capital stock of Players are validly issued, fully
paid and non-assessable, have been issued in compliance with all U.S. federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.

 

C.       SEC Reports; Financial Statements. Players has filed all forms and
reports required to be filed by the SEC (“SEC Reports”) for the three (3) years
preceding the date hereof (or such shorter period as Players was required by law
to file such material). As of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the SEC
promulgated thereunder, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of Players included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with U.S.
Generally Accepted Accounting Principles, consistently applied (“GAAP”).

 

D.       Authorization; No Conflict.

 

i. Players has all requisite power and authority to execute, deliver and perform
its obligations under the Transaction Documents. All corporate action on the
part of Players and its officers, directors and stockholders necessary for the
authorization, execution and delivery of the Transaction Documents and the
performance of all obligations of Players hereunder and thereunder, and the
authorization, issuance, sale and delivery of the Warrants to be issued in
connection with each Advance, and the issuance of shares of Common Stock upon
exercise of such Warrants (the “Investor Shares”), has been taken. The documents
evidencing all such corporate action are attached hereto as Exhibit E.

 

   

  

 

Mr. Mark Bradley EXECUTION VERSION Chief Executive Officer   Players Network,
Inc.   November 21, 2016   Page 5  

 

ii. The making and performance of the Transaction Documents by Players and the
consummation of the transactions contemplated therein will not violate or
conflict with, result in the breach or violation of, or constitute, either by
itself or upon notice or the passage of time or both, a default under the
organizational documents of Players or any Subsidiary, any material agreement to
which Players or any Subsidiary is a party, or any statute or any authorization,
judgment, decree, order, rule or regulation of any court or any regulatory body,
administrative agency or other governmental agency or body applicable to Players
or any Subsidiary. No consent, approval, authorization or other order of any
court, regulatory body, administrative agency or other governmental agency or
body is required on the part of Players for the execution and delivery of the
Transaction Documents or the consummation of the transactions contemplated
therein. Upon the execution and delivery of the Transaction Documents, the
Transaction Documents shall constitute a legal, valid and binding obligation of
Players, enforceable in accordance with their terms.

 

E.       Valid Issuance of Investor Shares. Players’ organizational documents
provide for authorized shares in a sufficient number to ensure that, upon
exercise of all Warrants, Players would be able to issue all Investor Shares to
Investor without the necessity of an amendment to such organizational documents.
The Investor Shares are duly authorized. When issued, upon exercise of a Warrant
in accordance with the terms of this Agreement and for the consideration set
forth herein, the Investor Shares will be free of all Liens and restrictions on
transfer (other than the restrictions on transfer contained in this Agreement,
and under applicable state and federal securities laws). No further approval of
the security holders or the Board of Directors of Players will be required for
the issuance and sale of the Investor Shares.

 

F.       Registration. All Investor Shares shall be the subject to Rule 144
and/or a valid registration statement filed with the SEC to be declared
effective by the SEC within sixty (60) days of the issuance of the underlying
Investor Shares (as defined below) so that such Investor Shares will be salable
by Investor as soon as practicable after they are issued by Players.

 

G.       Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports: (i) there has been no event, occurrence or development that has had or
that would reasonably be expected to result in a material adverse effect on
Players business operations and/or the business operations of any of Subsidiary
(a “Material Adverse Effect”); (ii) neither Players nor any Subsidiary has
incurred any liabilities (contingent or otherwise) other than: (a) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice; and (b) liabilities not required to be reflected
in the applicable financial statements of such entity pursuant to GAAP or
required to be disclosed in filings made with the SEC; (iii) Players has not
altered its method of accounting; (iv) Players has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock; and (v) Players has not issued any equity securities to any
officer, director or affiliate, except pursuant to existing equity incentive
plans. Players does not have pending before the SEC any request for confidential
treatment of information.

 

H.       Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or threatened against or affecting Players,
any Subsidiary, any of their respective directors, officers or employees, or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”), which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the transactions contemplated by the Transaction Documents, or (ii)
would, if there were an unfavorable decision, have or reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect.

 

I.       Compliance. Neither Players nor any Subsidiary: (i) is, or has received
written notice of a claim that it is, in default under or that it is in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by Players under),
any indenture, loan or credit agreement or any other similar agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived) or any material
contract filed with the SEC pursuant to the Securities Act, the Exchange Act or
the rules and regulations promulgated thereunder; (iii) is in violation of any
order of any court, arbitrator or governmental body applicable to Players;
and/or (iii) is or has been in violation of any statute, rule or regulation of
any governmental authority applicable to Players, including without limitation
all foreign, federal, state and local laws applicable to its business.

 

   

  

 

Mr. Mark Bradley EXECUTION VERSION Chief Executive Officer   Players Network,
Inc.   November 21, 2016   Page 6  

 

J.       Title to Assets. Players and each Subsidiary has good and marketable
title: (i) in fee simple to all real property owned by such entity; and (ii) in
all personal property owned by such entity, in each case, free and clear of all
Liens. Any real property and facilities held under lease by any such entity is
held under a valid, subsisting and enforceable lease for which such entity is in
full compliance.

 

K.       Patents and Trademarks. Players and each Subsidiary owns, or has rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights
including moral rights and the goodwill associated with any of the foregoing
(collectively, the “Intellectual Property Rights”) that are necessary or
material for use in connection with such entity’s business as described in the
SEC Reports. To the knowledge of Players, no such Intellectual Property Rights
infringe upon the rights of any other Person.

 

L.        Regulatory Permits. Players and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its business
as described in the SEC Reports (“Material Permits”), and no such entity has
received any notice of proceedings relating to the revocation or modification of
any Material Permit. Without limiting the generality of the foregoing, Players
and/or its subsidiaries have all permits and licenses required for the
cultivation and production of marijuana for all applicable medical uses and for
recreation use.

 

M.       Compliance with Law (Sarbanes-Oxley); Internal Accounting Controls.
Players is in compliance with all provisions of the Sarbanes-Oxley Act of 2002,
as amended, and all other laws, applicable to it (including by way of example
only, the Foreign Corrupt Practices Act). Players maintains a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Players has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for Players and designed such
disclosure controls and procedures to ensure that material information relating
to Players is made known to the certifying officers by others within those
entities. Players’ certifying officers have evaluated the effectiveness of
Players’ controls and procedures as of the date prior to the filing date of the
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).

 

N.       Disclosure. Players has provided Investor with all the information that
Investor has requested in connection with Investors decision to make the
Advances and/or acquire Investor Shares.

 

O.       Tax Status. Players and each Subsidiary have filed all federal, state
and foreign income and all other tax returns, reports and declarations required
by any jurisdiction to which such entity is subject (unless and only to the
extent that such entity has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes) and each has paid
all taxes and other governmental assessments and charges that are due and owing
by it. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and there is no basis for any such claim.
No such entity has executed a waiver with respect to the statute of limitations
relating to the assessment or collection of any foreign, federal, state or local
tax. No tax return of any such entity is presently being audited by any taxing
authority.

 

P.       Investment Company. Players is not, and is not an affiliate of, and
immediately after receipt of payment upon exercise of any Warrant, will not be,
and will not be an affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended. Players shall conduct its
business in a manner so that it will not become subject to such act.

 

   

  

 

Mr. Mark Bradley EXECUTION VERSION Chief Executive Officer   Players Network,
Inc.   November 21, 2016   Page 7  

 

Q.       Insurance. Players and each Subsidiary maintains insurance underwritten
by insurers of recognized financial responsibility, of the types and in the
amounts that such entity reasonably believes is adequate for its business as
currently conducted, including, but not limited to, insurance covering all real
and personal property owned or leased by such entity against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against,
with such deductibles as are customary for companies in the same or similar
business, all of which insurance is in full force and effect.

 

R.       Related Party Transactions. Except as set forth in the SEC Reports, no
transaction has occurred between or among Players or any Subsidiary, on the one
hand, and of such entity’s affiliates, officers or directors, on the other hand.

 

S.       Additional Investment. Players represents and warrants to Investor
that, on or prior to March 15, 2017, Players will have received at least One
Million Five Hundred Thousand and No/100 Dollars ($1,500,000.00) either: (i)
from RxMm Health Ltd., an Australian public company, on the terms previously
disclosed to Investor; or (ii) in the form of an equity investments from one or
more third parties. Players acknowledges that the existence of such equity
investment is a material inducement to Investor’s agreements hereunder.
Accordingly, in the event of a breach of the provisions of this Section 3(S),
the number of Warrants issued or to be issued to Investor hereunder shall be
increased by multiplying the number of Warrants set forth on Exhibit B-1 and
Exhibit B-2 to this Agreement by one and twenty five tenths (1.25). To the
extent that Warrants listed on such exhibits have previously been issued,
Players shall immediately issue additional Warrants to Investor in the amount of
the shortfall.

 

T.       Full Disclosure. No representation or warranty of Players made in this
Agreement or any other document or instrument executed in connection herewith,
including any schedules or exhibits hereto or thereto, contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements or facts contained herein or
therein not misleading.

 

4.       Representations and Warranties of Investor. The undersigned hereby
represents and warrants to Players that:

 

A.       Power and Authority. Investor has power, authority and capacity to
enter into the Transaction Documents and to consummate the transactions
contemplated thereby. The making and performance of the Transaction Documents by
Investor and the consummation of the transactions contemplated therein will not
violate or conflict with, result in the breach or violation of, or constitute,
either by itself or upon notice or the passage of time or both, a default under
any material agreement to which the Investor is a party, or any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to Investor. No consent, approval, authorization or other order of
any court, regulatory body, administrative agency or other governmental agency
or body is required on the part of Investor for the execution and delivery of
the Transaction Documents or the consummation of the transactions contemplated
thereby. Upon the execution and delivery of the Transaction Documents, the
Transaction Documents shall constitute a legal, valid and binding obligation of
Investor, enforceable in accordance with its terms.

 

B.       Information. Investor and Investor’s advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of Players and its subsidiaries and materials relating to the Advances and the
Warrants, which have been requested by Investor. Investor and Investor’s
advisors, if any, have been afforded the opportunity to ask questions of
Players; provided, however, that neither such inquiries nor any other due
diligence investigations conducted by Investor or Investor’s representatives
shall modify, amend or affect Investor’s right to rely on Players’
representations and warranties contained in Section 3. Investor has sought such
accounting, legal and tax advice as Investor has considered necessary to make an
informed investment decision with respect to his acquisition of the promissory
notes and Warrants (the “Securities”).

 

   

  

 

Mr. Mark Bradley EXECUTION VERSION Chief Executive Officer   Players Network,
Inc.   November 21, 2016   Page 8  

 

C.       Investment Experience. Investor understands that the purchase of the
Securities involves substantial risk. Investor can bear the economic risk of the
investment and its Members have such knowledge and experience in financial or
business matters that they are capable of evaluating the merits and risks of
Investor’s investment in the Securities.

 

D.        No General Solicitation. Investor has not seen, received, been
presented with, or been solicited by any leaflet, public promotional meeting,
newspaper or magazine article or advertisement, radio or television
advertisement, or any other form of advertising or general solicitation with
respect to the Securities.

 

E.       Accredited Investor. Investor is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D, as presently in effect and has executed
the Certificate of Accredited Investor Status, attached hereto as Exhibit G.

 

F.       Tax Consequences. Investor acknowledges that the tax consequences of
investing in Players will depend on particular circumstances, and neither
Players, Players’ officers, any other investors, nor the partners, shareholders,
members, managers, agents, officers, directors, employees, affiliates or
consultants of any of them, will be responsible or liable for the tax
consequences to Investor of an investment in Players. Investor will look solely
to and rely upon his own advisers with respect to the tax consequences of this
investment.

 

G.       Information Provided by Investor. All information which Investor has
provided to Players concerning Investor and its financial position, and all
information in the Certificate of Accredited Investor Status, is truthful,
accurate, correct, and complete as of the date set forth herein or therein.

 

H.       Reliance on Exemptions. Investor understands that the promissory notes
to be issued by Players hereunder are being offered and sold to Investor in
reliance upon specific exemptions from the registration requirements of the
Securities Act, the rules and regulations promulgated thereunder and state
securities laws and that Players is relying upon the truth and accuracy of, and
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Investor set forth herein in order to
determine the availability of such exemptions.

 

5.       Common Stock Adjustments. In the event of a stock split, stock
dividend, combination of shares or other change in the Common Stock, a dividend
or other distribution payable in Common Stock or other securities,
reclassification, reorganization, liquidation or other similar event, the number
of Warrants or number of shares of Common Stock into which Additional Advances
may be converted, the exercise price of the Warrants issued hereunder and/or the
conversion price (as applicable) shall be automatically adjusted so as to
maintain the intended value of such Warrants or conversion right as specified in
detail in the form of Warrant and/or Convertible Promissory Note attached
hereto.

 

6.       Miscellaneous.

 

A.       Waiver, Amendment. Neither this Agreement nor any provisions hereof
shall be modified, changed, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, change, discharge or
termination is sought.

 

B.       Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by
Players. Investor shall have the right to assign all or any portion of its
rights or obligation hereunder at any time, so long as the assignee signs this
Agreement and becomes a party hereto. To the extent of such assignment, the
applicable assignee shall be considered the Investor hereunder.

 

C.       Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF MICHIGAN, REGARDLESS OF THE LAW THAT
MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF LAW.

 

   

  

 

Mr. Mark Bradley EXECUTION VERSION Chief Executive Officer   Players Network,
Inc.   November 21, 2016   Page 9  

 

D.       Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

E.       Counterparts; Electronic Delivery. This Agreement may be executed in
several counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute one and the same instrument and shall
become a binding agreement when one or more counterparts have been signed by
each of the parties and delivered to the other. Delivery of an executed
counterpart of this Agreement by facsimile, .pdf, .tif, .gif, .jpg or similar
image (any such delivery, an “Electronic Delivery”) sent via electronic mail
shall be equally as effective and binding as delivery of an executed original
counterpart. No party hereto shall raise the use of Electronic Delivery to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of Electronic Delivery as a
defense to the formation of a contract, and each such party forever waives any
such defense.

 

F.       Notices. All notices and other communications provided for herein shall
be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid:

 

  i. If to Players, to it at the following address: Players Network 1771 East
Flamingo Rd 201-A Las Vegas, Nevada 89119 Attention: CEO         ii. If to the
Investor, to the address set forth on the signature page hereto;

 

or at such other address as either party shall have specified by notice in
writing to the other.

 

G.       Binding Effect. The provisions of this Agreement shall be binding upon
and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.

 

H.       Indemnification.

 

i. By Players. Players shall indemnify and hold harmless Investor, any successor
Investor and their respective officers, directors, equity holders, heirs,
successors, permitted assigns and agents from and against any and all loss,
claim, damage, liability or expense (including, without limitation, all
reasonable costs and expenses, including attorneys’ fees, each, a “Loss”)
incurred by any such person, and any action in respect thereof, to which any
such Person may become subject, due to or arising out a breach of any the
representation, warranty, or covenant, of Players contained herein and in
connection with any action, suit, proceeding, demand, assessment, or judgment
incident to any of the matters so indemnified against.

 

ii. By Investor. Investor shall indemnify and hold harmless Players, its
officers, directors, equity holders, successors, permitted assigns and agents
from and against any and all Losses incurred by any such person, and any action
in respect thereof, to which any such Person may become subject, due to or
arising out a breach of any the representation, warranty, or covenant, of
Investor contained herein and in connection with any action, suit, proceeding,
demand, assessment, or judgment incident to any of the matters so indemnified
against.

 

I.       Survival. All representations, warranties, covenants and
indemnification obligations in this Agreement shall survive (i) the acceptance
of the Advances by Players and (ii) the death or disability of the undersigned.

 

J.       Notification of Changes. The undersigned hereby covenants and agrees to
notify Players upon the occurrence of any event prior to making any Advance
hereunder that would cause any representation, warranty, or covenant of the
undersigned contained in this Agreement to be false or incorrect.

 

   

  

 

Mr. Mark Bradley EXECUTION VERSION Chief Executive Officer   Players Network,
Inc.   November 21, 2016   Page 10  

 

K.       Name Change. The parties acknowledge that Investor intends to change
its name to TRS Associates, LLC (or to another name of Investor’s choosing) as
soon as practicable following the date hereof. Investor shall provide Players
with notice of such change as soon as practicable following completion thereof.

 

L.       Entire Agreement. This Agreement (including its exhibits, which are
hereby incorporated into and made part hereof) contains the entire understanding
of the parties with respect to its subject matter, and supersedes all prior and
contemporaneous agreements, understandings and negotiations whether oral or
written. No parol evidence of prior or contemporaneous agreements,
understandings or negotiations shall govern or be used to construe or modify
this Agreement.

 

If the foregoing is acceptable to you please acknowledge and countersign this
letter in the space provided below.

 

Sincerely,

 

  SK L-43, LLC   a Michigan limited liability company         By: /s/ Bruce
Seyburn   Name: Bruce Seyburn,   Its: Manager

 

  Address: c/o Bruce H. Seyburn     Seyburn Kahn, PC,     2000 Town Center
Building     Suite 1500     Southfield, MI 48075-1195,

 

Acknowledged and Agreed to this ____ day of November, 2016:

 

Players Network, Inc.   a Nevada corporation         By: /s/ Mark Bradley    
Mark Bradley, CEO  

 

   

  

 

 



 